



THIRD AMENDMENT TO AMENDED AND RESTATED
LOAN, SECURITY AND GUARANTY AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY
AGREEMENT (this “Third Amendment”) is dated as of April 3, 2019, among
HYSTER-YALE MATERIALS HANDLING, INC., a Delaware corporation (“Parent”),
HYSTER-YALE GROUP, INC., a Delaware corporation (“HYG”), BOLZONI AURAMO, INC, a
South Carolina corporation (“Bolzoni Auramo”, and, after giving effect to this
Third Amendment, together with Parent and HYG, the “U.S. Borrowers”),
HYSTER-YALE NEDERLAND B.V., a private company with limited liability
incorporated under the laws of the Netherlands having its corporate seat in
Nijmegen (“HYN BV”), HYSTER-YALE INTERNATIONAL B.V., a private company with
limited liability incorporated under the laws of the Netherlands having its
corporate seat in Nijmegen (“HY International”), HYSTER-YALE HOLDING B.V., a
private company with limited liability incorporated under the laws of the
Netherlands having its corporate seat in Nijmegen (“HY Holding BV”), BOLZONI
CAPITAL HOLDING B.V., a private company with limited liability incorporated
under the laws of the Netherlands having its corporate seat in Nijmegen
(together with HYN BV and HY International and HY Holding BV, the “Dutch
Borrowers”), HYSTER-YALE UK LIMITED, a company incorporated in England and Wales
with company number 02636775 (“HY UK”), BOLZONI CAPITAL UK LIMITED, a company
incorporated in England and Wales with company number 10090448 (together with HY
UK, the “UK Borrowers” and, collectively with the Dutch Borrowers and the U.S.
Borrowers, the “Borrowers” and each, a “Borrower”), the Guarantors party hereto,
the Lenders party hereto, the Exiting Lender (as defined below), and BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent and security trustee (the “Agent”).
RECITALS:
A.    The Borrowers, the Persons party thereto from time to time as guarantors
(the “Guarantors”), the financial institutions party thereto from time to time
as lenders (the “Lenders”) and the Agent entered into that certain Amended and
Restated Loan, Security and Guaranty Agreement dated as of April 28, 2016 (as
amended, restated, supplemented, or otherwise modified prior to the date hereof,
the “Loan Agreement”; capitalized terms used but not defined in this Third
Amendment shall have the meaning given to such terms in the Loan Agreement, as
amended hereby), pursuant to which the Lenders have agreed to make Loans and
provide certain other credit accommodations to the Borrowers.
B.    The Borrowers have requested that the Agent and the Lenders agree to amend
the Loan Agreement to, among other things, (i) increase the aggregate
Commitments of the Lenders from $200,000,000 to $240,000,000 and (ii) designate
Bolzoni Auramo as a “U.S. Borrower” under the Loan Agreement, in each case,
pursuant to the terms set forth herein and to be effective as of the Third
Amendment Effective Date (as defined below).
C.    Subject to the conditions in Section 3, the Lenders have agreed to amend
the Loan Agreement as set forth herein.




--------------------------------------------------------------------------------




NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Loan Agreement Amendments.    In reliance on the representations,
warranties, covenants and agreements contained in this Third Amendment, the Loan
Agreement shall be amended effective as of the Third Amendment Effective Date in
the manner provided in this Section 1.
1.1    Additional Definitions. Section 1.1 of the Loan Agreement shall be
amended by adding the following new definitions to such Section in appropriate
alphabetical order to read in full as follows:
Beneficial Ownership Certification:  a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.
LIBOR Screen Rate: as defined in Section 1.6(a).
LIBOR Successor Rate: as defined in Section 1.6.
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to this Agreement, including changes to
U.S. Base Rate, Foreign Base Rate, Interest Period, timing and frequency of
determining rates and payments of interest and other administrative matters as
are necessary, in the Agent’s reasonable discretion, to reflect the adoption of
such LIBOR Successor Rate and to permit its administration by the Agent in a
manner substantially consistent with market practice (or, if the Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent determines in consultation with the Borrower Agents). Such changes shall
include adjustments to applicable margins and related amendments such that, to
the extent practicable, the all-in interest rate based on the LIBOR Successor
Rate will be substantially equivalent to the all-in LIBOR-based interest rate in
effect prior to its replacement, and may also reflect adjustments to account for
(a) the effects of the transition from LIBOR to the LIBOR Successor Rate and (b)
yield- or risk-based differences between LIBOR and the LIBOR Successor Rate.
Such changes shall provide that the LIBOR Successor Rate cannot be less than
zero for purposes of this Agreement.
Scheduled Unavailability Date: as defined in Section 1.6(b).
Third Amendment Effective Date: April 3, 2019.


2



--------------------------------------------------------------------------------




UK AR Deed of Release: the English law deed of release dated on or about the
Third Amendment Effective Date executed by the European Security Trustee in
favor of the UK Domiciled Obligors pursuant to which any accounts receivable
sold in accordance with Section 10.2.5(l) are released from the scope of any
fixed charge under the UK Security Agreements.
1.2    Restated Definitions. The following definitions contained in Section 1.1
of the Loan Agreement shall be amended and restated in their respective
entireties to read in full as follows:
Commitment: for any Lender, the aggregate amount of such Lender’s Borrower Group
Commitments. “Commitments” means the aggregate amount of all Borrower Group
Commitments (not to exceed the Maximum Facility Amount), which amount shall as
of the Third Amendment Effective Date be equal to $240,000,000 consisting of
(a) $90,000,000 in respect of the Foreign Revolver Commitments and
(b) $150,000,000 in respect of the U.S. Revolver Commitments.
Foreign Unused Line Fee Rate: at any time, a per annum rate equal to 0.250%.
U.S. Unused Line Fee Rate: at any time, a per annum rate equal to 0.250%.
1.3    New Sections 1.6 and 1.7. Section 1 of the Loan Agreement shall be
amended by adding new Sections 1.6 and 1.7 immediately following Section 1.5 of
the Loan Agreement, which new Sections 1.6 and 1.7 shall read in their
respective entireties as follows:
1.6    LIBOR Amendment. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Agent reasonably determines after
consultation with the Borrower Agents, or any Borrower Agent or the Required
Lenders notify the Agent (with, in the case of the Required Lenders, a copy to
the Borrower Agents) that Borrowers or Required Lenders (as applicable) have
determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, because the LIBOR quote on the applicable screen page
(or other source) used by the Agent to determine LIBOR (“LIBOR Screen Rate”) is
not available or published on a current basis and such circumstances are
unlikely to be temporary;
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date (“Scheduled Unavailability Date”) after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans; or
(c)    a rate other than LIBOR has become a widely recognized benchmark interest
rate for syndicated loans denominated in Euros, Sterling or Dollar


3



--------------------------------------------------------------------------------




currencies currently being executed, or that include language similar to that
contained in this Section 1.6 (as applicable);
then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower Agents may
amend this Agreement to replace LIBOR with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) (“LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and the amendment shall be effective at 5:00
p.m. on the fifth Business Day after the Agent posts the amendment to all
Lenders and the Borrower Agents unless, prior to such time, the Required Lenders
notify the Agent in writing that they do not accept the amendment. Upon any such
rejection, the Borrower Agents and the Agent agree to negotiate in good faith to
arrive at an amendment to this Agreement to reflect a LIBOR Successor Rate
(which, for the avoidance of doubt, such amendment shall be effective at 5:00
p.m. on the fifth Business Day after the Agent posts the amendment to all
Lenders and the Borrower Agents unless, prior to such time, the Required Lenders
notify the Agent in writing that they do not accept such amendment).
If no LIBOR Successor Rate has been determined using the above procedures and
the Scheduled Unavailability Date has occurred, the Agent will promptly notify
Borrower Agents and Lenders. Thereafter, (i) the obligation of Lenders to make
or maintain LIBOR Loans shall be suspended (to the extent of the affected LIBOR
Loans or Interest Periods), and (ii) the LIBOR component shall no longer be used
in determining Base Rate until a LIBOR Successor Rate is determined in
accordance with the above procedures. Upon receipt of such notice, the
applicable Borrower Agent may revoke any pending request for funding, conversion
or continuation of a LIBOR Loan (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have requested a Base Rate
Loan.
1.7    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
1.4    Amendment to Section 5.2. Section 5.2 of the Loan Agreement shall be
amended by replacing the reference to “Section 10.2.5(a), (b), (c) or (k)”
therein with “Section 10.2.5(a), (b), (c), (k) or (l)”.
1.5    Amendment to Section 8.1. Section 8.1 of the Loan Agreement shall be
amended by replacing the reference to “Section 10.2.5(a), (b) or (c)” therein
with “Section 10.2.5(a), (b), (c) or (l)”.


4



--------------------------------------------------------------------------------




1.6    Amendment to Section 9.1.1. Section 9.1.1 of the Loan Agreement shall be
amended by inserting the following sentence at the end of such Section to read
in its entirety as follows:
The information included in the Beneficial Ownership Certification most recently
provided to the Agent and the Lenders, if applicable, is true and correct in all
respects as of the date of delivery thereof.
1.7    Amendments to Section 10.2.1. Section 10.2.1 of the Loan Agreement shall
be amended by:
(a)    deleting the word “and” at the end of clause (r) therein;
(b)    relettering existing clause (s) therein as new clause (t);
(c)    inserting a new clause (s) immediately after clause (r) therein to read
in its entirety as follows:
(s)    Debt of any Person existing at the time such Person becomes a Subsidiary,
or assumed at the time any Property is acquired by Parent or any of its
Subsidiaries, in each case, pursuant to a Permitted Acquisition; provided that
(i) such Debt was not created or incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
Property, (ii) none of Parent nor its Subsidiaries (other than (x) any such
Person that becomes a Subsidiary (or any other Person such Person merges with)
and such Person’s Subsidiaries or (y) any such Person that acquires such
Property) shall have any liability or other obligation with respect to such Debt
except to the extent otherwise permitted hereunder and (iii) the aggregate
principal amount of all such assumed Debt shall not exceed $10,000,000 at any
time outstanding; and
(d)    amending clause (t) therein (formerly clause (s)) by (i) replacing the
reference to “clauses (a) through (r)” therein with “clauses (a) through (s)”;
and (ii) replacing the reference to “this clause (s)” therein with “this clause
(t)”; and
(e)    replacing the reference to “clauses (d), (g), (m) or (s)” in the final
proviso therein with “clauses (d), (g), (m), (s) or (t)”
1.8    Amendment to Section 10.2.2. Clause (i) of Section 10.2.2 of the Loan
Agreement shall be amended and restated in its entirety to read in its entirety
as follows:
(i)    any Lien in connection with a Permitted Acquisition on or affecting any
Property acquired by Parent or any of its Subsidiaries or Property of any
acquired Subsidiary or Person which becomes a Subsidiary after the Closing Date
of this Agreement (or any other Person such Person merges with) or Property of
such Person’s Subsidiaries; provided, that (i) such Lien is created prior to the
date on which such Person becomes a Subsidiary or such Property was acquired,
(ii) the


5



--------------------------------------------------------------------------------




Lien was not created in contemplation of such Permitted Acquisition, and (iii)
such Lien secures Debt permitted pursuant to Section 10.2.1(s);
1.9    Amendment to Section 10.2.3. Section 10.2.3 of the Loan Agreement shall
be amended and restated in its entirety to read in its entirety as follows:
10.2.3    Distributions; Upstream Payments. (a) Declare or make any
Distributions, except (i) Upstream Payments or (ii) any other Distributions if,
after giving effect to such Distribution as if it occurred on the first day of
the Pro Forma Period, either (A) each of the following is satisfied: (1) average
pro forma Total Excess Availability is greater than 15% of the aggregate
Commitments for the Pro Forma Period, (2) average pro forma U.S. Excess
Availability is greater than 15% of the aggregate U.S. Revolver Commitments for
the Pro Forma Period and (3) the Borrowers are in compliance with Section 10.3
(computed on a pro forma basis for the most recent four fiscal quarter period
for which financials are required to be delivered), whether or not a Trigger
Period is in effect, or (B) each of the following is satisfied: (1) average pro
forma Total Excess Availability is greater than 20% of the aggregate Commitments
for the Pro Forma Period and (2) average pro forma U.S. Excess Availability is
greater than 20% of the aggregate U.S. Revolver Commitments for the Pro Forma
Period; provided, that subsequent to the PP&E Component Implementation Date, the
above-listed percentages in subclause (B) shall, in each case, instead be 25%;
or (b) create or suffer to exist any encumbrance or restriction on the ability
of a Subsidiary to make any Upstream Payment, except for restrictions under the
Loan Documents, under Applicable Law or in effect on the Closing Date as shown
on Schedule 9.1.14.
1.10    Amendments to Section 10.2.5. Section 10.2.5 of the Loan Agreement shall
be amended by (a) deleting the word “and” at the end of clause (k) therein; (b)
relettering existing clause (l) therein as a new clause (m); and (c) inserting a
new clause (l) immediately after clause (k) therein to read in its entirety as
follows:
(l)    (i) the sale of accounts receivable owing to a Foreign Subsidiary that is
not an Obligor arising from sales of Inventory, which such sales of accounts
receivable are on a non-recourse basis to one or more Persons financing the
purchase of such Inventory by the customer, (ii) the sale of accounts receivable
owing to a Foreign Domiciled Obligor (other than a UK Domiciled Obligor) arising
from sales of Inventory, which such sales of accounts receivable are on a
non-recourse basis to one or more Persons financing the purchase of such
Inventory by the customer; provided that (A) the relevant Foreign Domiciled
Obligor has notified the Agent of such Asset Disposition, (B) the Net Proceeds
resulting from such Asset Disposition shall be paid directly to a Foreign
Dominion Account in accordance with Section 8.2.5 and (C) thereafter, such
accounts receivable are not included in the calculation of the Foreign Borrowing
Base on any date of determination, and (iii) the sale of accounts receivable
owing to a UK Domiciled Obligor arising from sales of Inventory, which such
sales of accounts receivable are on a non-recourse basis to


6



--------------------------------------------------------------------------------




one or more Persons financing the purchase of such Inventory by the customer;
provided that (A) the relevant UK Domiciled Obligor has notified the Agent of
such Asset Disposition for the purposes of the UK AR Deed of Release, (B) the
Net Proceeds resulting from such Asset Disposition shall be paid directly to a
Foreign Dominion Account in accordance with Section 8.2.5 and (C) thereafter,
such accounts receivable are not included in the calculation of the Foreign
Borrowing Base on any date of determination; and
1.11    Amendment to Section 10.2.7. Section 10.2.7 of the Loan Agreement shall
be amended by:
(a)    replacing the reference to “merge, combine or consolidate with any
Person” in clause (2) therein with “divide with or into or merge, combine or
consolidate with any Person”; and
(b)    amending and restating clause (b) therein to read in full as follows:
(b)    a merger, or division with or into, of (i) a U.S. Domiciled Obligor into
a U.S. Borrower or a Foreign Domiciled Obligor into a Foreign Borrower, (ii) a
Guarantor (that is not a Borrower) into another Guarantor (that is not a
Borrower), or (iii) any other Subsidiary (that is not an Obligor) into another
Subsidiary (that is not an Obligor), provided that, in each case, (A) if the
non-surviving entity was a Pledged Entity, the Equity Interests of such
surviving entity shall be pledged to Agent as if such surviving entity is a
newly acquired entity; (B) if the non-surviving entity had pledged the Equity
Interests of a Pledged Entity, the Person owning such Equity Interests of such
Pledged Entity following such merger or division shall pledge such Equity
Interests of the Pledged Entity to Agent; (C) the documents governing such
merger or division are satisfactory to Agent; and (D) in the case of a division
of a Person permitted in accordance with the foregoing clauses (i) and (ii) that
results in any new Person coming into existence, such Person shall (x) be deemed
to have been formed on the date of such division and (y) concurrently with
giving effect to such division, comply with the requirements set forth in
Section 10.1.9 without giving effect to the “30 day” time period set forth
therein;
1.12    Amendment to Section 10.2.8. Section 10.2.8 of the Loan Agreement shall
be amended by:
(a)    deleting the word “and” at the end of clause (f) therein;
(b)    reletting existing clause (g) therein as new clause (h);
(c)    inserting a new clause (g) immediately after clause (f) therein to read
in its entirety as follows:


7



--------------------------------------------------------------------------------




(g)    Accommodation Obligations constituting guarantees of trade payables of
Parent and its Subsidiaries in the Ordinary Course of Business; and
(d)    replacing the reference to “clauses (a) through (f)” in clause (h)
(formerly clause (g)) with “clauses (a) through (g)”.
1.13    Amendment to Section 14.17. Section 14.17 of the Loan Agreement shall be
amended by replacing the period at the end of such Section with “, including the
Patriot Act and Beneficial Ownership Regulation.”
1.14    Replacement of Schedules 1.1(a) and 1.1(b). Schedules 1.1(a) and 1.1(b)
of the Loan Agreement shall each be replaced by Schedule 1.1(a) and Schedule
1.1(b), respectively, attached hereto. After giving effect to this Third
Amendment, and any Borrowings made on the Third Amendment Effective Date, (a)
each Lender who holds Loans in an aggregate amount less than its applicable Pro
Rata share of all Loans shall advance new Loans which shall be disbursed to the
Agent and used to repay Loans outstanding to each Lender who holds Loans in an
aggregate amount greater than its Pro Rate share of all Loans, (b) each Lender’s
participation in each Letter of Credit, if any, shall be automatically adjusted
to equal its Pro Rata share, (c) such other adjustments shall be made as the
Agent shall specify so that the Total Revolver Usage applicable to each Lender
equals its Pro Rata share of the Total Revolver Usage of all Lenders, and (d)
upon request by each applicable Lender, each applicable Borrower shall be
required to make any break funding payments owing to such Lender that are
required under Section 3.9 of the Loan Agreement as a result of the reallocation
of Loans and adjustments described in this Section 1.14.
Section 2.    New U.S. Borrower. In reliance on the representations, warranties,
covenants and agreements contained in this Third Amendment, by its execution of
this Third Amendment, Bolzoni Auramo, an existing U.S. Facility Guarantor, shall
be deemed, in addition to its rights and obligations a U.S. Facility Guarantor,
to have all of the rights and obligations of a “U.S. Borrower” under the Loan
Agreement, as amended hereby, and agrees that it is a “U.S. Borrower” and bound
as a “U.S. Borrower” under the terms of the Loan Agreement, as amended hereby,
as if it had been an original signatory thereto. Bolzoni Auramo hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Loan Agreement, as amended hereby, in its
capacity as U.S. Borrower.
Section 3.    Conditions Precedent. The amendments to the Loan Agreement
contained in Section 1 hereof and the designation of Bolzoni Auramo as a “U.S.
Borrower” pursuant to Section 2 are each subject to the satisfaction of each of
the following conditions precedent (the date on which all such conditions are
satisfied, the “Third Amendment Effective Date”):
3.1    Third Amendment. The Agent shall have received counterparts of this Third
Amendment executed on behalf of the Agent, each Obligor (other than HY Italy),
each of the Lenders and the Exiting Lender.


8



--------------------------------------------------------------------------------




3.2    Consent and Reaffirmation. The Agent shall have received a counterpart of
the consent and reaffirmation attached hereto of the Guaranty provided by HY
Italy executed by HY Italy.
3.3    Officer’s Certificates. The Agent shall have received a certificate of a
duly authorized officer of each Obligor, certifying (a) that attached copies of
such Obligor’s Organic Documents are true and complete, and in full force and
effect without amendment except as attached thereto; (b) that an attached copy
of resolutions authorizing execution and delivery of the Third Amendment and the
performance under the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this Third Amendment; (c) to the title, name and signature of each
Person authorized to sign this Third Amendment and the other Loan Documents; and
(d) that attached thereto are all governmental and third party consents and
approvals as may be necessary, if any, for such Obligor to obtain in connection
with this Third Amendment (or a statement that no such consents or approvals are
required). The Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.
3.4    Closing Certificate. The Agent shall have received a certificate of a
Senior Officer of each Borrower certifying that, after giving effect to the
Third Amendment, (a) such Borrower is Solvent, (b) no Default or Event of
Default exists, (c) the representations and warranties of each Obligor in
Section 9 of the Loan Agreement (as amended hereby) and the other Loan Documents
shall be true and correct in all material respects (or, with respect to (i) the
representations and warranties qualified by materiality and (ii) the
representation and warranty set forth in the last sentence of Section 9.1.1 of
the Loan Agreement, as amended hereby, in all respects) on and as of the Third
Amendment Effective Date (except for representations and warranties that
expressly relate to an earlier date which shall be true and correct in all
material respects or all respects, as applicable, on such date) and (d) the
increase to the Commitments contemplated in this Third Amendment will not result
in a default or event of default under any documentation evidencing any
Permitted Term Debt.
3.5    Notes. The Agent shall have received duly executed promissory notes (or
any amendment and restatement thereof, as the case may be) payable to each
Lender requesting a promissory note (or amendment and restatement thereof, as
the case may be) prior to the Third Amendment Effective Date in a principal
amount equal its respective Borrower Group Commitment (as amended hereby) dated
as of the Third Amendment Effective Date.
3.6    Confirmation Agreements. The Agent shall have received duly executed
counterparts from the relevant Obligors to “confirmation agreements” in form and
substance reasonably acceptable to the Agent with respect to the European
Security Agreements.
3.7    Good Standing Certificates. The Agent shall have received good standing
certificates for each Obligor (to the extent applicable in an Obligor’s
jurisdiction of organization), issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.
3.8    Borrowing Base Certificate. The Agent shall have received a Borrowing
Base Certificate in form and substance reasonably satisfactory to the Agent
reflecting the Total Excess


9



--------------------------------------------------------------------------------




Availability and any Foreign Allocated U.S. Availability, in each case, after
giving effect to the increase in the aggregate Commitments as set forth in this
Third Amendment.
3.9    Legal Opinions. Agent shall have received a written opinion of (a) Jones
Day, as UK counsel to the UK Domiciled Obligors and U.S. counsel to the
Obligors, (b) Norton Rose Fulbright, as Dutch and UK counsel to the Agent and
(c) South Carolina counsel to Bolzoni Auramo, in each case, in form and
substance reasonably satisfactory to the Agent.
3.10    Beneficial Ownership Certification. To the extent requested by any
Lender or the Agent from any Borrower, each Borrower, to the extent qualifying
as a “legal entity customer” under the Beneficial Ownership Regulation, shall
deliver to each such Lender or the Agent a Beneficial Ownership Certification.
3.11    No Material Adverse Effect. No event or circumstance shall have occurred
or be continuing since December 31, 2018 that has caused, or could be reasonably
expected to cause, either individually or in the aggregate, a Material Adverse
Effect.
3.12    Fees and Expenses. Borrowers shall have paid all fees and expenses to be
paid to the Agent and Lenders on the Third Amendment Effective Date (including
fees and disbursements of counsel to the Agent).
3.13    Other Documents and Actions. The Obligors shall have provided to the
Agent such other documents and taken such other actions as reasonably requested
by the Agent.
Section 4.    Representations and Warranties. To induce the Lenders and the
Agent to enter into this Third Amendment, each Obligor hereby represents and
warrants to the Lenders and the Agent as follows:
4.1    Loan Document Representations and Warranties. Prior to and after giving
effect to this Third Amendment, the representations and warranties of such
Obligor contained in Section 9 of the Loan Agreement, or which are contained in
any other Loan Documents, are true and correct in all material respects (or,
with respect to (a) the representations and warranties qualified by materiality
and (b) the representation and warranty set forth in the last sentence of
Section 9.1.1 of the Loan Agreement, as amended hereby, in all respects) on and
as of the Third Amendment Effective Date (except for representations and
warranties that expressly relate to an earlier date which shall be true and
correct in all material respects or all respects, as applicable, on such date).
4.2    Power and Authority. Each Obligor party hereto is duly authorized to
execute, deliver and perform the Third Amendment. The execution, delivery and
performance of the Third Amendment has been duly authorized by all necessary
action, and does not (a) require any consent or approval of any holders of
Equity Interests of any Obligor, except those already obtained; (b) contravene
the Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require imposition of a
Lien (other than Permitted Liens) on any Obligor’s Property.


10



--------------------------------------------------------------------------------




4.3    Enforceability. The Third Amendment is a legal, valid and binding
obligation of each Obligor party hereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.
4.4    No Defaults. No event or circumstance exists that constitutes a Default
or Event of Default.
4.5    Solvency. Each Obligor is Solvent.
Section 5.    Miscellaneous.
5.1    Reaffirmation of Loan Documents. All of the terms and provisions of the
Loan Agreement (as amended by this Third Amendment) and the other Loan Documents
shall, except as amended and modified hereby, remain in full force and effect
and are hereby ratified and affirmed by the Obligors. This Third Amendment shall
not limit or impair any Liens securing the Obligations, which Liens are hereby
ratified and affirmed by the Obligors and shall continue to secure the
Obligations as increased by this Third Amendment. This Third Amendment is a Loan
Document.
5.2    Reaffirmation of Guaranty. Each Guarantor hereby ratifies and affirms its
guaranty obligations under Section 5.10 of the Loan Agreement (as amended by
this Third Amendment) and any other Guaranty executed by such Guarantor in favor
of the Agent and agrees that such Guarantor continues to unconditionally and
irrevocably guarantee the prompt payment and performance of the Obligations
thereunder (as such Obligations shall be increased by this Third Amendment).
5.3    Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
5.4    Legal Expenses. The Borrowers hereby agree to pay on demand all
reasonable fees and expenses of counsel to the Agent incurred by the Agent in
connection with the preparation, negotiation and execution of this Third
Amendment and all related documents.
5.5    Counterparts; Execution. This Third Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. The
amendments to the Loan Agreement set forth in Section 1 of this Third Amendment
and the designation of Bolzoni Auramo as a “U.S. Borrower” set forth in Section
2 shall each become effective when the Agent has received counterparts bearing
the signatures of all required parties hereto and Section 3 is satisfied.
Facsimiles or other electronic transmissions (e.g., .pdf) shall be effective as
originals.
5.6    Entire Agreement. THIS THIRD AMENDMENT, THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


11



--------------------------------------------------------------------------------




5.7    Headings. The headings, captions and arrangements used in this Third
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Third Amendment, nor affect
the meaning thereof.
5.8    Governing Law. This Third Amendment shall be governed by the laws of the
State of New York, without giving effect to any conflict of law provisions (but
giving effect to section 5-1401 of the New York general obligation law and
federal laws relating to national banks).
5.9    Exiting Lender Consents. By its execution of this Third Amendment,
Citizens Business Capital (the “Exiting Lender”) hereby (a) consents to this
Third Amendment in its capacity as a Foreign Lender and U.S. Lender under the
Loan Agreement solely for purposes of Section 14.1.1 of the Loan Agreement, and
(b) acknowledges and agrees to Section 1.14 of this Third Amendment. Each of the
parties hereto hereby agrees and confirms that after giving effect to Section
1.14 of this Third Amendment, the Exiting Lender’s Commitment shall be $0.00,
the Exiting Lender’s Commitments to lend, all other obligations of the Exiting
Lender under the Loan Agreement shall be terminated (other than any obligations
that expressly survive the termination or departure of a Lender under the Loan
Documents in accordance with their terms), and the Exiting Lender shall cease to
be a Foreign Lender and U.S. Lender for all purposes under the Loan Documents.
[Remainder of page intentionally left blank. Signature pages follow.]


12



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.




HYSTER-YALE MATERIALS HANDLING, INC.,
as a U.S. Borrower and a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Senior Vice President, General Counsel
and Secretary




HYSTER-YALE GROUP, INC.,
as a U.S. Borrower and a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Senior Vice President, General Counsel
and Secretary




BOLZONI AURAMO, INC,
as a U.S. Borrower and a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Secretary






HYSTER OVERSEAS CAPITAL CORPORATION, LLC, as a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Secretary


















SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------






BOLZONI CAPITAL HOLDING B.V.,
as a Dutch Borrower and a Guarantor




By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Authorised Signatory




HYSTER-YALE NEDERLAND B.V.,
as a Dutch Borrower and a Guarantor




By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Authorised Signatory




HYSTER-YALE INTERNATIONAL B.V.,
as a Dutch Borrower and a Guarantor




By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Authorised Signatory




HYSTER-YALE HOLDING B.V.,
as a Dutch Borrower and a Guarantor




By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Authorised Signatory




HYSTER-YALE UK LIMITED,
as a UK Borrower and a Guarantor


By:
/s/ R.T.S. Tyler    

Name: R.T.S. Tyler
Title: Director






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------






HYSTER-YALE GROUP LIMITED,
as a Guarantor


By:
/s/ R.T.S. Tyler    

Name: R.T.S. Tyler
Title: Director


NUVERA FUEL CELLS, LLC,
as a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Vice President and Secretary


BOLZONI HOLDINGS LLC,
as a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Secretary




BOLZONI CAPITAL UK LIMITED,
as a UK Borrower and a Guarantor


By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Director


SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent and a U.S. Lender


By:
/s/ Thomas Herron    

Name: Thomas Herron
Title: Senior Vice President




BANK OF AMERICA, N.A.,
(acting through its London Branch), as European Security Trustee and a Foreign
Lender


By:
/s/ Thomas Herron    

Name: Thomas Herron
Title: Senior Vice President






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




CITIBANK, N.A.,
as a U.S. Lender and a Foreign Lender


By:
/s/ Allister Chan    

Name: Allister Chan
Title: Director & Vice President






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as a U.S. Lender and a Foreign Lender


By:
/s/ Jacob Streit    

Name: Jacob Streit
Title: Directo






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as a U.S. Lender


By:
/s/ Moses Harris    

Name: Moses Harris
Title: Authorized Signatory




WELLS FARGO BANK, NATIONAL ASSOCIATION, LONDON BRANCH,
as a Foreign Lender


By:
/s/ Patricia Del Busto    

Name: Patricia Del Busto
Title: Authorized Signatory






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION,
as a U.S. Lender and a Foreign Lender


By:
/s/ Nadine M. Eames    

Name: Nadine M. Eames
Title: Vice President






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




FIFTH THIRD BANK,
as a U.S. Lender and a Foreign Lender


By:
/s/ Jeffrey S. Cox    

Name: Jeffrey S. Cox
Title: Vice President, Asset Based Lending






SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




INTESA SANPAOLO S.P.A. – NEW YORK BRANCH,
as a U.S. Lender and a Foreign Lender


By:
/s/ Francesco Calcara    

Name: Francesco Calcara
Title: VP – Senior Relationship Manager








SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a U.S. Lender and a Foreign Lender


By:
/s/ John R. LePage    

Name: John R. LePage
Title: Vice President


SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------






CITIZENS BUSINESS CAPITAL,
a division of CITIZENS ASSET FINANCE,
as the Exiting Lender


By:
/s/ James Horn    

Name: James Horn
Title: Vice President











CONSENT AND REAFFIRMATION
April 3, 2019


The undersigned hereby (i) acknowledges receipt of a copy of the foregoing Third
Amendment to Amended and Restated Loan, Security and Guaranty Agreement (the
“Third Amendment”); (ii) consents to the Borrowers’ and Guarantors’ execution
and delivery thereof; (iii) affirms that nothing contained therein shall modify
in any respect whatsoever its guaranty of the Foreign Facility Obligations
pursuant to the terms of the Guaranty dated as of December 18, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “HY Italy
Guaranty”), by the undersigned in favor of the Agent for the benefit of the
Foreign Facility Secured Parties and (iv) reaffirms that the HY Italy Guaranty
is and shall continue to remain in full force and effect subject to the
limitations under Section 6 of the HY Italy Guaranty.


[Remainder of page intentionally left blank. Signature page follows.]


SIGNATURE PAGE TO
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND GUARANTY AGREEMENT



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the effective date of the Third Amendment.


GUARANTOR:

HYSTER-YALE ITALIA S.P.A.,



By:
/s/ Suzanne Schulze Taylor    

Name: Suzanne Schulze Taylor
Title: Authorised Signatory (Director)




SIGNATURE PAGE TO CONSENT AND REAFFIRMATION OF GUARANTY



--------------------------------------------------------------------------------





Schedule 1.1(a)
Foreign Revolver Commitments


Foreign Lender
Foreign Revolver Commitment
Bank of America, N.A. (acting through its London Branch)
$21,187,500.00
Citibank, N.A.
$17,906,250.00
HSBC Bank USA, National Association
$14,062,500.00
Wells Fargo Bank, National Association, London Branch
$12,187,500.00
KeyBank National Association
$8,437,500.00
Fifth Third Bank
$7,500,000.00
U.S. Bank National Association
$5,625,000.00
Intesa SanPaolo S.P.A. – New York Branch
$3,093,750.00
Total:
$90,000,000.00










--------------------------------------------------------------------------------





Schedule 1.1(b)
U.S. Revolver Commitments


U.S. Lender
U.S. Revolver Commitment
Bank of America, N.A.
$35,312,500.00
Citibank, N.A.
$29,843,750.00
HSBC Bank USA, National Association
$23,437,500.00
Wells Fargo Bank, N.A.
$20,312,500.00
KeyBank National Association
$14,062,500.00
Fifth Third Bank
$12,500,000.00
U.S. Bank National Association
$9,375,000.00
Intesa SanPaolo S.P.A.—New York Branch
$5,156,250.00
Total:
$150,000,000.00








